Citation Nr: 0529427	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  96-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hand disorder, to include rheumatoid arthritis, and if so, 
whether service connection should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 31, 1970 to 
January 22, 1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (VA) regional office in Nashville, Tennessee (RO).

In December 1997 the Board denied the appeal on the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to a bilateral hand disorder 
to include rheumatoid arthritis. The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"). 
By Order dated in December 1998, the Court vacated the 
December 1997 Board decision and remanded the case for 
readjudication, finding that readjudication under 38 C.F.R. 
§ 3.156 rather than Colvin v. Derwinski, was then applicable 
under recent changes in the law.

In September 1999 the Board remanded the case for further 
development. On return to the Board, the appeal to reopen was 
again denied in a September 2000 Board decision. On appeal to 
the Court, in a May 2001 Order, the Court vacated the 
decision and remanded the case for adjudication under the 
newly enacted Veterans Claims Assistance Act of 2000 (VCAA). 
The veteran testified at a hearing in March 2003, but when 
that hearing was held inaudible, the veteran was afforded 
another hearing before the undersigned in November 2003.  In 
May 2004, the Board then remanded the case to the RO for 
development pursuant to the VCAA. The case has now been 
returned to the Board for adjudication.

The veteran testified at hearings before another Member of 
the Board in June 1997. He also testified at a 
videoconference hearing in March 2003 which was held to be 
inaudible. He again testified in November 2003 before the 
undersigned.  Transcripts of the hearings are of record.

The issue has been recharacterized as on the title page to 
more accurately reflect the issue on appeal.

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue on appeal have been 
completed.

2.  Service connection for bilateral claw hand was denied by 
an unappealed rating decision in May 1973.

3.  Service connection for rheumatoid arthritis was denied by 
an unappealed rating decision in May 1974. These were the 
last final decisions of the claims on any basis.

4.  The veteran filed an application to reopen his previously 
denied claims of entitlement to service connection for 
bilateral hand disorder and rheumatoid arthritis in March 
1996.

5.  Additional evidence submitted since the rating decisions 
in 1973 and 1974, includes post-service VA outpatient 
treatment records, private medical records, statements from 
the veteran and family members, treatises on arthritis, and 
testimony of the veteran at hearings before the Board.

6.  The evidence received since May 1974 includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The May 1973, and May 1974 rating decisions are final. New 
and material evidence has been received sufficient to reopen 
the previously denied claims seeking service connection for 
bilateral hand disorder, to include rheumatoid arthritis. 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the appellant's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629 (2001).  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Since the veteran's application to reopen was received prior 
to August 29, 2001, the amended, current definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), is not applicable to this case. 

Under the version of 38 C.F.R. § 3.156 in effect when the 
veteran filed his application to reopen in June 2001, new and 
material evidence was defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

III.  Factual background and legal analysis

Preliminarily the Board notes that the veteran had service 
from August 31, 1970 to January 22, 1971. A claim of 
entitlement to arthritis was originally denied in May 1973 
rating action on the basis that his disability was 
constitutional or developmental abnormality not a disability 
under the law. A claim for service connection for rheumatoid 
arthritis (formerly diagnosed as claw hand, incomplete, 
bilateral, congenital) filed in May 1974 was denied on the 
basis that the veteran's disability was pre-existing, and had 
not been shown to have been aggravated during the 4 months 
and 22 days in service. This was the last final decision on 
any basis.

Evidence then of record included the service medical records 
from August 1970 to January 1971, which reflected that two 
months into service, in November 1970 he reported a pre-
existing arthritic condition for several years prior to 
service; with deformity of the fingers; treatment in service 
showed a diagnosis of claw hand deformity, congenital, 
developmental; a February 1974 post-service VA hospital 
summary showing admission for the first time in February 1974 
during which the examiner noted that the veteran should be 
considered as having rheumatoid arthritis and be treated as 
such, although it was an unusual form of arthritis; several 
lay statements from friends and family members to the effect 
that the veteran had no disability prior to military service; 
a letter from the veteran's family physician, Dr. Weathers, 
to the effect that the veteran had been his lifelong patient 
from childhood and had no ailments or signs of poor health 
prior to military service in August 1970; several statements 
from the veteran that his arthritis disability began in 
military service; and VA medical center (VAMC) records of 
hospitalization and outpatient treatment reflecting treatment 
from January 1995 to March 1996. 

In an April 1996 rating decision, the RO denied the claim on 
the basis that the evidence submitted was not new and 
material because it was not directly relevant to the issue 
under considered. On appeal, the case was subsequently denied 
in December 1997 Board decision. On appeal, in a December 
1998 Order and remand, the United States Court of Appeals for 
Veterans Claims (CAVC) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") found that the Board had applied the test for new and 
material evidence which the Court adopted in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and which was later 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998). The 
Court vacated the decision and remanded the case for 
readjudication under the new Hodge standard. In September 
1999, the Board then remanded the case to the RO.

Additional evidence submitted in support of the claim 
included a duplicate of prior February 1974 VA 
hospitalization records; private treatment records from March 
1956 showing treatment by Dr. Methuin from March 1956 through 
November 1975 reflecting treatment for a variety of 
conditions except for arthritis; private reports showing 
continuing treatment by a neurologist from March 1975 with an 
impression of polymyositis; Research articles on rheumatoid 
arthritis; and a statement from the veteran asserting that he 
had no problems before he entered the Army, and that his 
condition worsened in basic training; private treatment 
records dated from March 1975 to February 1978 showing 
diagnosis of muscular disease, and referral to rheumatology 
care; and August 1997 travel board hearing transcript. In a 
September 2000 decision, the Board again denied the claim, 
finding that the prior final denial was on the basis that the 
veteran's bilateral hand condition to include rheumatoid 
arthritis was a congenital abnormality not worsened by 
service, and that the evidence of post-service treatment, 
including the appellant's testimony, was essentially 
cumulative or not probative of the issue on appeal.

On appeal, acting on the Secretary's unopposed motion to 
vacate and remand the appeal in light of the VCAA, the Court 
issued a May 2001 Order vacating and remanding the case for 
VCAA compliance. 

Subsequently, in May 2004, after affording the veteran a 
hearing before the undersigned in November 2003, the Board 
remanded the case for consideration of the newly submitted 
evidence and VCAA compliance.

In July 2004, the veteran advised of treatment from 1972 to 
present at VA, and the RO obtained additional records of 
outpatient treatment from 1974 to March 2005, for a variety 
of conditions including rheumatoid and inflammatory 
arthritis. 
The veteran also submitted additional research articles from 
the internet pertinent to the etiology and treatment of 
rheumatoid arthritis; statements in support of his claim. 
Also received were several copies of another letter from the 
family physician, Dr. Methuin, who indicated that he had 
treated the veteran from childhood to 1974, with no sign of 
arthritis until treatment by VA in 1974, and that he did not 
disagree with the veteran's diagnosis at that time which was 
the first he knew of this illness. Also obtained were 
transcripts of December 1997 and November 2003 testimony 
before the undersigned to the effect that the veteran had no 
problems with his hands until military service, and was not 
treated for arthritis prior to service. He testified that he 
was unable to finish basic training because of increased 
disability in his hands.

The Board has reviewed all of the above evidence received 
since the 1973 and 1974 final rating actions, and observes 
that statement from the veteran's private physician, Dr. 
Methuin, records from Dr. Methuin from 1956 to 1975, and 
testimony by the veteran to the effect that no pre-existing 
arthritic condition existed, were not considered by the RO in 
the final 1974 rating decision. The Board concludes that the 
evidence submitted is not cumulative or redundant of the 
evidence previously of record, and is so significant that it 
must be considered to fairly consider the merits of the 
veteran's claim in that it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998). Accordingly, it is new and material and 
reopening of the claims is in order.  To this extent only, 
the claim is granted.


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for bilateral hand 
disorder, to include rheumatoid arthritis, is granted to this 
extent only.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the some regulations implementing it are 
applicable to the veteran's reopened claim. Accordingly, the 
Board concludes that further development is warranted.

Review of the service medical records shows that on July 1970 
induction examination, the examiner 'noted' limitation of 
extension of fingers in section 39 of the Report of Medical 
History form. The veteran entered into active service on 
August 31, 1970. Two months later, in beginning of November, 
he was treated for joints pains, and reported prior history 
of hand pain as a child, and a history of arthritis and 
joints pain for 3-4 years. He was diagnosed with claw hand 
deformity, and on referral to the army hospital, with 
rheumatoid arthritis with moderately advanced joint 
deformity. On Medical Board examination, a diagnosis of claw 
hand, incomplete, bilateral, congenital was noted. He was 
separated in January 22, 1971. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304. This presumption attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991). The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions," Id. at (b)(1). 

Clearly, limitation of extension of the fingers was "noted" 
on induction examination, and rheumatoid arthritis was not. 
The record also reflects November 2002 diagnoses of claw 
hand, bilateral, congenital, and rheumatoid arthritis. There 
is post-service evidence of treatment or diagnosis for 
rheumatoid arthritis from 1974 forwards. Since then the 
veteran has been variously diagnosed with rheumatoid 
arthritis, polymyositis, muscular disease, inflammatory 
arthritis, and osteoarthritis, and disease of unknown 
etiology. He has apparently been treated consistently for 
rheumatoid arthritis.

There is also suggestion in the records that the claw hand 
deformity is medically related to rheumatoid arthritis. The 
Board requires a medical opinion to clarify any relationship 
between these two diagnoses, to determine the etiology of the 
veteran's disability, and to assess whether any of the 
disorders diagnosed in service clearly and unmistakably pre-
existed service, and clearly and unmistakably did not 
permanently worsen, during service, or originated in service 
and are etiologically related to the current disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain whether there has been any 
medical treatment of this pathology for 
which medical records have not been 
obtained.  If so, attempts should be made 
to obtain those records, as appropriate.  
If not, matters in subsequent paragraphs 
should be addressed. 

2.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran and be 
requested to provide the outstanding 
evidence.

3.  Then, the RO should arrange for the 
claims folder to be reviewed by a 
physician with appropriate expertise to 
determine the etiology of the veteran's 
bilateral hand (claw hand) to include 
rheumatoid arthritis disability.

4.  Following the review of the claims 
folder, the examiner should answer the 
following questions with respect to each 
disorder listed as limitation of 
extension of fingers and/or claw hand 
deformity and/or rheumatoid arthritis: 

Whether claw hand deformity or 
rheumatoid arthritis can be clearly 
diagnosed.

Is at least as likely as not that 
the disorder clearly and 
unmistakably existed prior to the 
veteran's entrance into active 
service in August 1970.

Is it at least as likely as not that 
the disorder was aggravated 
(permanently worsened in excess of 
the natural progression of the 
disease - i.e. not only symptoms but 
also the underlying disease process) 
in service and if so, did the 
disorder clearly and unmistakably 
exist prior to the veteran's 
entrance onto active duty on August 
31, 1970?  

Also with respect to any such 
disorder which the examiner believes 
clearly and unmistakably existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

If the examiner concludes that any 
of the above disorders were not 
present prior to or during military 
service, is it at least as likely as 
not that the current disorder is 
etiologically related to the 
veteran's military service?

5.  The supporting rationale for all 
opinions expressed must also be provided. 
If it is determined that the requested 
opinions cannot be entered without 
examination, such examination should be 
scheduled.

6.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


